Order entered December 7, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00300-CR
                                No. 05-20-00301-CR

                       MIGUEL JOSE RIVERA, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F19-11498-V & F16-29747-V

                                       ORDER

      Before the Court are the State’s December 4, 2020 motions for extension of

time to file its briefs. We GRANT the motions and order the briefs received along

with the motions filed as of the date of this order.

                                               /s/     BILL PEDERSEN, III
                                                       JUSTICE